DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/08/2020 has been entered. Applicant has amended claims 1 and 4-6. Claims 7-16 have been added. Claims 1-16 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 8, 2020.
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 12/08/2020, with respect to the rejection(s) of claims 1-6 under 35 U.S.C. §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Applicant's amendment to claim 1.
Regarding the Applicant’s arguments concerning claims 1 and 4:
Applicant argues that the previously applied references do not teach tubular members having proximal parts, and tip portions in an operation unit of an endoscope, or first and second attaching members in the operation unit and attached to the proximal parts and tip portions. The Examiner notes that U.S. Publication No. 2012/0302832 to Inada discloses tubular members in the operation unit (Fig. 8). In Fig. 8, the tubular members are disposed in the operation unit, and [0046] of the specification recites that Fig. 8 shows a part of the internal configuration of the operation portion 6. Therefore, the tubular members are in the operation unit.  WO 2014192447A1 to Imai discloses tubular members having proximal parts, tip portions, and (Fig. 24- wire fixing springs 20a and elastic pipe stopper 34). As seen in Fig 24, the second attaching members are the pair of wire fixing springs 20a, and the first attaching members are the pair of elastic pipe stoppers 34. The proximal parts and tip portions are attached to the second and first attaching members respectively (See Examiner’s annotated Fig. 24 in current rejection below).
Applicant argues that the previously applied references do not teach tubular members housing one wire. The Examiner notes that Inada teaches tubular members housing one wire (Fig. 8). As seen in Fig. 8, only one wire is placed into a corresponding tubular member.
Applicant argues that the previously applied references do not teach the proximal parts changing the extensions direction of the wires. Applicant has amended the claim to recite the tubular members change the extensions direction of the wires. Examiner notes that Inada teaches that the tubular members change the extensions direction of the wires (Fig. 8 and Fig. 1).As seen in Fig. 8 the wires extend from the arm 15 in one direction, but extend in another direction once received into the tubular members. Therefore, the tubular members change the extension direction of the the wire in the operation portion.
Applicant argues that the previously applied references do not teach the first and second attaching members orient the tip portions in respective predetermined directions, such that the proximal parts become substantially parallel. Examiner notes that Imai teaches that the second and first attaching members orient the tip portions in respective predetermined directions because the tip portions, which are attached to the first attaching members, are positioned on the second attaching members in predetermined direction. In addition, because second attaching members are parallel to each other, the proximal parts, which are attached to the second attaching 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 11 - 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0302832 to Inada in view of WO 2014192447 A1 to Imai et al. (hereinafter "Imai").
Regarding claim 1, Inada discloses a bending operation device (Fig. 1 - endoscope apparatus 1) comprising: a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of an operation unit of an endoscope (Fig. 1 - bending lever 8; paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P)); a wire pulling member (See Examiner’s annotated Fig. 3).

    PNG
    media_image1.png
    488
    513
    media_image1.png
    Greyscale

having a plurality of arm portions (Fig. 3 – pull arm 15; paragraph 0041 - The pull arm 15 is fixed to the shaft portion 12 a of the swinging body 10 . The pull arm 15 extends in four directions orthogonal to the central axis line of the shaft portion 12 a . Proximal ends of the pull arm 15 are fixed to each end portion of the pull arm 15 extending in each of the four directions) that are displaceable in conjunction with a tilt motion of the bending operation lever (Paragraph 0074 - the pull arm 15 coupled to the distal end 8 a of the bending lever 8 swings about the swinging center P 1 . This pulls some of the four pull members 5 toward the proximal end. As a result, the bending portion 4 fixed to the distal ends of the pull members 5 is bent. If the operator keeps the position of the bending lever 8 with the bending lever 8 being inclined, the bending portion 4 is retained in a bent state), the wire pulling member being disposed in the operation unit (Fig. 3; the operation portion 6 includes: an input portion 7 to which a bending operation for bending the bending portion 4 is input by the operator of the endoscope apparatus 1); a plurality of bending operation wires connected to the plurality of arm portions (Fig. 3 – pull members 5) and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member (paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P 1 ; a bearing 13 that supports the bending lever 8 in a state of being freely inclinable about the swinging center P 1 ; and a pull arm 15 that transmit the bending operation by the bending lever to the pull members 5); a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted (See Examiner’s annotated Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6), 


    PNG
    media_image2.png
    297
    551
    media_image2.png
    Greyscale

 the plurality of tubular members being: oriented in respective predetermined directions so as to orient the plurality of operation wires in the respective predetermined directions in the operation unit (Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6) and guide the plurality of bending operation wires to the plurality of arm portions (Fig. 8), and-4-Application No. 16/131,671 disposed to change extension directions of the plurality of bending operation wires (Fig. 8), such that the plurality of bending operation wires extend from the (Fig. 3 and Fig. 8), the bendable part being in a substantially straight line manner when in the neutral position (Fig. 1).
However, Inada does not expressly teach the plurality of tubular members extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions, the tip portions and the proximal parts being disposed in the operation unit,
 first attaching members that attach the tip portions of the plurality of tubular members in the operation unit in a manner so as to orient the tip portions in the respective predetermined directions; and 
second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions.
However, in the same field of endeavor, Imai teaches of an analogous endoscopic device including the plurality of tubular members (Fig. 24- elastic pipe 32) extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions (See examiner’s annotated Fig. 24), 

    PNG
    media_image3.png
    900
    646
    media_image3.png
    Greyscale


the tip portions and the proximal parts being disposed in the operation unit (Fig. 24 – operation unit 4),
first attaching members that attach the tip portions of the plurality of tubular members in the operation unit in a manner so as to orient the tip portions in the respective predetermined directions (See examiner’s annotated Fig. 24); 

    PNG
    media_image4.png
    681
    590
    media_image4.png
    Greyscale

and second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions (See Examiner’s annotated Fig. 24).

    PNG
    media_image4.png
    681
    590
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Inada to include the first and second attaching members, tip portions, and proximal parts, as seen above in the teachings of Imai. It would have been advantageous to make the combination to easily control the position and direction aiming at the tip (paragraph 0003 of Imai). 
The modified device of Inada in view of Imai will hereinafter be referred to as modified Inada.
Regarding claim 2, modified Inada teaches the claimed invention as discussed above concerning claim 1, and Inada further discloses wherein the plurality of tubular members are (Fig. 8).  
Regarding claim 4, x teaches an endoscope (Fig. 3-  endoscope apparatus 1) comprising: an operation unit having a bending operation device being attached thereto (Fig. 3; the operation portion 6 includes: an input portion 7 to which a bending operation for bending the bending portion 4 is input by the operator of the endoscope apparatus 1), the bending operation device comprising- a bending operation lever tiltably supported to have an angle with respect to a longitudinal direction of the operation unit of the endoscope (Fig. 1 - bending lever 8; paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P)); -5-Application No. 16/131,671 a wire pulling member (See Examiner’s annotated Fig. 3).

    PNG
    media_image1.png
    488
    513
    media_image1.png
    Greyscale

(Fig. 3 – pull arm 15; paragraph 0041 - The pull arm 15 is fixed to the shaft portion 12 a of the swinging body 10 . The pull arm 15 extends in four directions orthogonal to the central axis line of the shaft portion 12 a . Proximal ends of the pull arm 15 are fixed to each end portion of the pull arm 15 extending in each of the four directions) that are displaceable in conjunction with tilt motion of the bending operation lever (Paragraph 0074 - the pull arm 15 coupled to the distal end 8 a of the bending lever 8 swings about the swinging center P 1 . This pulls some of the four pull members 5 toward the proximal end. As a result, the bending portion 4 fixed to the distal ends of the pull members 5 is bent. If the operator keeps the position of the bending lever 8 with the bending lever 8 being inclined, the bending portion 4 is retained in a bent state), the wire pulling member being disposed in the operation unit (Fig. 3; the operation portion 6 includes: an input portion 7 to which a bending operation for bending the bending portion 4 is input by the operator of the endoscope apparatus 1); a plurality of bending operation wires connected to the plurality of arm portions (Fig. 3 – pull members 5) and configured to cause bending motion of a bendable part disposed in an insertion section of the endoscope by being pulled or loosened corresponding to displacement of the plurality of arm portions of the wire pulling member(paragraph 0031- The input portion 7 includes: a stick-like bending lever 8 (a joystick) that is inclined about a predetermined swinging center P 1 ; a bearing 13 that supports the bending lever 8 in a state of being freely inclinable about the swinging center P 1 ; and a pull arm 15 that transmit the bending operation by the bending lever to the pull members 5) ; a plurality of tubular members in each of which a respective one of the plurality of bending operation wires is inserted (See Examiner’s annotated Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6), 


    PNG
    media_image2.png
    297
    551
    media_image2.png
    Greyscale

the plurality of tubular members being: oriented in respective predetermined directions so as to orient the plurality of bending operation wires in the respective predetermined directions in the operation unit (Fig. 8; paragraph 0046 - FIG. 8 are side views showing a part of the internal configuration of the operation portion 6) and guide the plurality of bending operation wires to the plurality of arm portions (Fig. 8), the plurality of tubular members disposed to change extension directions of the plurality of bending operation wires (Fig. 8), such that the plurality of bending operation wires extend from the plurality of arm portions in substantially parallel directions to each other when the bending operation lever is at a neutral position (Fig. 3 and Fig. 8), the bendable part being in a substantially straight line manner when in the neutral position(Fig. 1); 
However, Inada does not expressly teach the plurality of tubular members extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions, the tip portions and the proximal parts being disposed in the operation unit,

second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions. 
 
However, in the same field of endeavor, Imai teaches of an analogous endoscopic device including the plurality of tubular members (Fig. 24- elastic pipe 32) extending from respective tip portions to respective proximal parts disposed proximal of the respective tip portions (See examiner’s annotated Fig. 24), 

    PNG
    media_image3.png
    900
    646
    media_image3.png
    Greyscale


the tip portions and the proximal parts being disposed in the operation unit (Fig. 24 – operation unit 4),
first attaching members that attach the tip portions of the plurality of tubular members in the operation unit in a manner so as to orient the tip portions in the respective predetermined directions (See examiner’s annotated Fig. 24); 

    PNG
    media_image4.png
    681
    590
    media_image4.png
    Greyscale

and second attaching members that attach the proximal parts of the plurality of tubular members in the operation unit in a manner such that the proximal parts extend in substantially parallel directions (See Examiner’s annotated Fig. 24).

    PNG
    media_image4.png
    681
    590
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Inada to include the first and second attaching members, tip portions, and proximal parts, as seen above in the teachings of Imai. It would have been advantageous to make the combination to easily control the position and direction aiming at the tip (paragraph 0003 of Imai). 
The modified device of Inada in view of Imai will hereinafter be referred to as modified Inada.
Regarding claim 5, modified Inada teaches the endoscope of claim 4, and Inada further discloses wherein the plurality of tubular members are disposed in a vacant space without interfering with incorporated objects in the operation unit (Fig. 8).  
Regarding claim 7, modified x teaches the bending operation device of claim 1, and x further discloses wherein the plurality of tubular members cause the plurality of bending operation wires to extend from the plurality of arm portions in directions substantially orthogonal to extension directions of the plurality of arm portions (Fig. 8).  
Regarding claim 8, modified x teaches the bending operation device of claim 1, and x further teaches wherein the plurality of tubular members cause the plurality of bending operation wires to extend from the plurality of arm portions in directions substantially parallel to a central axis of the bending operation lever (See Examiner’s annotated Fig. 8), 

    PNG
    media_image5.png
    452
    718
    media_image5.png
    Greyscale

the central axis of the bending operation lever being disposed at an angle to the longitudinal direction of the operation unit (Fig. 8 – the Examiner notes that the angle is 0o
Regarding claim 11, modified Inada teaches the bending operation device of claim 1, but modified Inada does not disclose wherein the tip portions of the plurality of tubular members extend at an angle with respect to extension directions of the respective proximal parts of the plurality of tubular members.  
However, in the same field of endeavor, Imai teaches of an analogous endoscopic device wherein the tip portions of the plurality of tubular members extend at an angle with respect to extension directions of the respective proximal parts of the plurality of tubular members (See Examiner’s annotated Fig. 3; The Examiner notes that the angle is 0o).  

    PNG
    media_image3.png
    900
    646
    media_image3.png
    Greyscale


Regarding claim 12, modified x teaches the endoscope of claim 4, and x furthers discloses wherein the plurality of tubular members cause the plurality of bending operation wires to extend from the plurality of arm portions in directions substantially orthogonal to extension directions of the plurality of arm portions (Fig. 8).  
Regarding claim 13, modified x teaches the endoscope of claim 4, and x further discloses wherein the plurality of tubular members cause the plurality of bending operation wires to extend from the plurality of arm portions in directions substantially parallel to a central axis of the bending operation lever (See Examiner’s annotated Fig. 8),

    PNG
    media_image5.png
    452
    718
    media_image5.png
    Greyscale
,
 the central axis of the bending operation lever being disposed at an angle to the longitudinal direction of the operation unit (Fig. 8 – the Examiner notes that the angle is 0o).  
Regarding claim 16, 
However, in the same field of endeavor, Imai teaches of an analogous endoscopic device wherein the tip portions of the plurality of tubular members extend at an angle with respect to extension directions of the respective proximal parts of the plurality of tubular members (See Examiner’s annotated Fig. 3; The Examiner notes that the angle is 0o).  
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0302832 to Inada in view of WO 2014192447 A1 to Imai et al. (hereinafter "Imai") and in further view of U.S. Publication No. 2014/0066716 to Arai et al. (hereinafter “Arai”).

Regarding claim 3, modified Inada teaches the claimed invention as discussed above concerning claim 1, and but modified Inada does not expressly teach wherein the plurality of tubular members are tube bodies that are made from soft and flexible material.  
However, Arai teaches of an analogous endoscopic device wherein the plurality of tubular members are tube bodies that are made from soft and flexible material (paragraph 0012- wires in the soft flexible tube portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Arai that teach tube bodies made from soft and flexible material, into the teachings of Inada that teach tube bodies. It would have been advantageous to make the combination so that the bending portion is bendable in a plurality of directions (paragraph 0008 of Arai).

Regarding claim 6, modified x discloses the endoscope of claim 4, but modified Inada does not expressly teach wherein the plurality of tubular members are tube bodies that are made from soft and flexible material.  
However, Arai teaches of an analogous endoscopic device wherein the plurality of tubular members are tube bodies that are made from soft and flexible material (paragraph 0012- wires in the soft flexible tube portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Arai that teach tube bodies made from soft and flexible material, into the teachings of Inada that teach tube bodies. It would have been advantageous to make the combination so that the bending portion is bendable in a plurality of directions (paragraph 0008 of Arai). 

Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0302832 to Inada in view of WO 2014192447 A1 to Imai et al. (hereinafter "Imai") in further view of U.S. Publication No. 2013/0197309 to Sakata.
Regarding claim 9, modified Inada teaches the claimed invention as discussed above concerning claim 1, but modified Inada does not teach wherein the wire pulling member is disposed so as to be opposed to a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit.  
However, Sakata teaches of an analogous endoscopic device including a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit (Fig. 3- suction cylinder 27)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that teach a cylinder to which a suction valve is mounted into the teachings of modified Inada that teach a wire pulling member. Doing so would place wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced and a burden of a worker can be reduced (paragraph 0067 of Sakata).
Regarding claim 10, modified Inada teaches the claimed invention as discussed above concerning claim 1, and Inada further discloses two arm portions of the plurality of arm portions of the wire pulling member (Fig. 8), but modified Inada does not teach wherein a cylinder to which a suction valve is mounted is disposed in the operation unit so as to face a space between two arm portions of the plurality of arm portions of the wire pulling member.  
However, Sakata teaches of an analogous endoscopic device including a cylinder to which a suction valve is mounted is disposed in the operation unit (Fig. 3- suction cylinder 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that a cylinder to which a suction valve is mounted is disposed in the operation unit into the teachings of modified Inada that two arm portions of the plurality of arm portions of the wire pulling member. Doing so would allow the cylinder to face a space between two arm portions of the plurality of arm portions of the wire pulling member wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced and a burden of a worker can be reduced (paragraph 0067 of Sakata). In addition, rearrangement of parts involves only routine skill in the art (see MPEP 2144.04 VI. (C)). 

Regarding claim 14, modified Inada teaches the endoscope of claim 4, but modified Inada does not teach wherein the wire pulling member is disposed so as to be opposed to a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit.  
However, Sakata teaches of an analogous endoscopic device including a cylinder to which a suction valve is mounted in a front-rear direction of the operation unit (Fig. 3- suction cylinder 27).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that teach a cylinder to which a suction valve is mounted into the teachings of modified Inada that teach a wire pulling member. Doing so would place wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced and a burden of a worker can be reduced (paragraph 0067 of Sakata).
Regarding claim 15, modified x teaches the endoscope of claim 4, and Inada further discloses two arm portions of the plurality of arm portions of the wire pulling member (Fig. 8), but modified Inada does not teach wherein a cylinder to which a suction valve is mounted is disposed in the operation unit so as to face a space between two arm portions of the plurality of arm portions of the wire pulling member.  
However, Sakata teaches of an analogous endoscopic device wherein a cylinder to which a suction valve is mounted is disposed in the operation unit (Fig. 3- suction cylinder 27)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakata that a cylinder to which a suction valve is mounted is disposed in the operation unit into the teachings of modified Inada that two arm portions of the plurality of arm portions of the wire pulling member. Doing so would allow the cylinder to face a space between two arm portions of the plurality of arm portions of the wire pulling member wire pulling member opposed to the cylinder. It would have been advantageous to make the combination so that assembly workability can be enhanced and a burden of a worker can be reduced (paragraph 0067 of Sakata). In addition, rearrangement of parts involves only routine skill in the art (see MPEP 2144.04 VI. (C)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795